DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2290475 in view of Falk et al. ( US 2015/0182406).
Regarding claim 1, WU SHUI-SHENG discloses a radiant heat foot warming device (fig.1; sole-warming/massaging device 10) comprising:(a) a top planar surface (fig.1; the top planar  surface of device 10) configured to emanate radiant heat therefrom to warm feet of a user (abstract); (b) a bottom planar surface (fig.1; bottom planar surface of device 10) spaced apart from the top planar surface (see annotated figure below), the bottom planar surface is configured to directly contact a ground surface (see annotated figure below) and to not emanate heat therefrom; (c) a plurality of curved sidewalls positioned between and connected to the top planar surface and the bottom planar surface, the plurality of sidewalls do not emanate heat therefrom (see annotated figure below); and (d) temperature control member (fig.1; controlling transmitter 22) positioned on the top planar surface. However, WU SHUI-SHENG does not disclose the controlling transmitter is configured to adjust temperature, display device temperature and further adjustably controls device temperature to regulate radiant heat emanating from the top planar surface. 
Falk teaches a system with a multiple patient infant warming management system comprises at least one temperature sensor for sensing at least one temperature of an infant warming device and a controller.  The controller is configured to processes signals for different temperature ranges of different temperature zones assigned to different patients to be concurrently warmed the infant warming device, receives second signals from the at least one temperature sensor indicating at least one temperature of the infant warming device and outputs adjustments based on the signals (abstract). The system further teaches the output adjustments comprise control signals that adjust the operation of one or more heating devices associated with either or both of the internal temperature zones of warming chamber [0021].  Therefore, it would have been obvious 

    PNG
    media_image1.png
    788
    876
    media_image1.png
    Greyscale


Regarding claim 2, WU SHUI-SHENG/ Falk teaches the radiant heat foot warming device of claim 1, further comprising a charging port positioned on one sidewall of the plurality of sidewalls (see fig.1 of WU SHUI-SHENG).
Regarding claim 3, WU SHUI-SHENG/ Falk teaches the radiant heat foot warming device of claim 2, further comprising a rechargeable power source, a circuit, and a plurality of heating elements (two or more heating means 68 of WU SHUI-SHENG) that are each housed within the device with the rechargeable power operably connected to a charging port and circuit (see annotated figure below), and the circuit is operably connected to the adjustable temperature control member ([0016] and [0017] of Falk).
Regarding claim 4, WU SHUI-SHENG/ Falk teaches the radiant heat foot warming device of claim 3, wherein the plurality of heating elements are positioned directly adjacent to a bottom surface of the top planar surface within the device and are selectively grouped together to form heating zones an outermost surface of the top planar surface that are recessed from peripheral edges of the device (see annotated drawing above of WU SHUI-SHENG).
Regarding claim 5, WU SHUI-SHENG/ Falk teaches the radiant heat foot warming device of claim 3, wherein the plurality of heating elements are operably connected to the adjustable temperature control member ([0016] and [0017] of Falk).
Regarding claim 6, WU SHUI-SHENG/ Falk teaches the radiant heat foot warming device of claim 5, wherein the plurality of heating elements are grouped together to form two spaced apart heating zones that are parallel to one another with each zone being adjustable to independently control the temperature in each zone ([0016] and [0017] of Falk).

Claim 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2290475 in view of Falk et al. ( US 2015/0182406) in further view of Besner (US 2014/0209594) .
Regarding claim 7, WU SHUI-SHENG/ Falk teaches the radiant heat foot warming device of claim 6, wherein each zone is further configured to concurrently massage and heat the user's feet. However, WU SHUI-SHENG/ Falk does not teach configured to conform to contours of the user's feet.
Besner teaches a far infrared heat emitting device includes a pad for positioning over or around a body part of a user such as a waist, leg, arm, or back (abstract). The connecting means used to attach the FIR heat conducting elements 14 to the pad 12 may be heat resistant and fire resistant as are the other materials used in the construction of the device 10.  The materials used in the construction of the device 10 can also be sealed for water resistance [0061]. Besner further teaches the pad12 can be flexible and may be elastic [0066].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by WU SHUI-SHENG/fALK with flexible cover as taught by Besner for the purpose of easy cleaning. 

Regarding claim 8, WU SHUI-SHENG/ Falk/Besner teaches the radiant foot warming device of claim 7, wherein each zone is further configured to continuously or intermittently massage and to continuously or intermittently heat the user's feet. The remotely controlling transmitter 22 is configured to mobilely adjust or change the working mode such as working time, working (page 11, line 5-16 of WU SHUI-SHENG).
Regarding claim 9, WU SHUI-SHENG/ Falk/Besner teaches the radiant foot warming device of claim 8, wherein the device is configured for only a single user. Any device may be configured only for a single use.
Regarding claim 10, WU SHUI-SHENG/ Falk/Besner teaches the radiant foot warming device of claim 8, wherein the device is configured for a plurality of users (the plurality of the heating zone can be used with plurality of user of WU SHUI-SHENG). 

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over GB 2290475 in view of Besner (US 2014/0209594) in further view of Falk et al. (US 2015/0182406).
Regarding claim 11, WU SHUI-SHENG discloses a radiant heat foot warming assembly (abstract) comprising, the radiant heat foot warming device including: (i) a top planar surface configured to emanate radiant heat from one or more heating zones to warm feet of a user (abstract); (ii) a bottom planar surface spaced apart from the top planar surface (see annotated figure below), the bottom planar surface is configured to not emanate heat therefrom (see annotated figure below); (iii) a plurality of curved sidewalls positioned between and connected to the top planar surface and the bottom planar surface (see annotated figure below), the plurality of sidewalls do not emanate heat therefrom (see annotated figure below); and a display (LED display panel 23). However, WU SHUI-SHENG does not teach a waterproof outer sheath configured to maintain dryness and/or prevent water intrusion internally within the waterproof outer sheath; and (b) a radiant foot warming device that is positioned internally within the waterproof outer sheath and ) an adjustable temperature control member positioned on 
Besner teaches a far infrared heat emitting device includes a pad for positioning over or around a body part of a user such as a waist, leg, arm, or back (abstract). The 
connecting means used to attach the FIR heat conducting elements 14 to the pad 12 may be heat resistant and fire resistant as are the other materials used in the construction of the device 10.  The materials used in the construction of the device 10 can also be sealed for water resistance [0061]. Besner further teaches the pad12 can be flexible and may be elastic [0066]. 
Falk teaches a system with a multiple patient infant warming management system comprises at least one temperature sensor for sensing at least one temperature of an infant warming device and a controller.  The controller is configured to processes signals for different temperature ranges of different temperature zones assigned to different patients to be concurrently warmed the infant warming device, receives second signals from the at least one temperature sensor indicating at least one temperature of the infant warming device and outputs adjustments based on the signals (abstract). The system further teaches the output adjustments comprise control signals that adjust the operation of one or more heating devices associated with either or both of the internal temperature zones of warming chamber [0021].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by WU SHUI-SHENG with waterproof and flexible cover as taught by Besner for the purpose of easy use and cleaning up and with a control system that adjust the temperature of each zone and display the temperature as taught by Falk for the purpose of providing the desire temperature to each zone as needed. 


    PNG
    media_image1.png
    788
    876
    media_image1.png
    Greyscale

Regarding claim 12, WU SHUI-SHENG discloses the radiant heat foot warming assembly of claim 11, wherein the waterproof outer sheath comprises a thermally conductive material configured to maintain heat emanating from the radiant heat foot warming device internally within the assembly to reduce, minimize, and/or eliminate heat dissipation externally outside of the assembly ([0061] of Besner).

Allowable Subject Matter
Claim 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: Regarding claim 13:  the examiner failed to find prior art, neither alone, nor in combination, that discloses wherein the waterproof outer sheath comprises a first opening aligned with the one or more heating zones on the top planar surface of the radiant foot warming device and arranged to form an internal compartment positioned internally within the assembly between the outer sheath and top planar surface of the radiant foot warming device that is configured to receive and heat a user's feet therein while maintaining a dry environment and/or preventing water intrusion within the internal compartment while also including each and every limitation set forth in the independent claim 11. Claim 14-19 depends on claim 13 and therefore are objected.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Examiner, Art Unit 3794